NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

LANDRY'S SEAFOOD HOUSE-           )
FLORIDA, INC., a Florida corporation,
                                  )
                                  )
           Appellant,             )
                                  )
v.                                )               Case No. 2D19-1223
                                  )
FRANK DE LA GRANA, an individual, )
and SIMON CANASI, an individual,  )
                                  )
           Appellees.             )
________________________________ )

Opinion filed September 23, 2020.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

John H. Pelzer of Greenspoon Marder
LLP, Fort Lauderdale, and Murray B.
Silverstein, Brian R. Cummings, and
Jacob L. Boehner of Greenspoon
Marder LLP, Tampa , for Appellant.

David M. Caldevilla of de la Parte &
Gilbert, P.A., Tampa, and Kenneth G.
Turkel, Shane B. Vogt, and Anthony
Severino of Bajo, Cuva, Cohen & Turkel,
P.A., Tampa, for Appellees.


PER CURIAM.

             Affirmed.

NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.